DETAILED ACTION
Status of Claims
This Office Action is in response to Claims filed RCE on 07/07/2021.
Claims 1-3, 5-10, 12-18 and 21 are pending and allowed while claims 4, 11, 19-20 and 22 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to allowing access, by hypervisor, to network resources by identifying access rights of a virtual machine to the network resources based on security context data structure using I/O operations that bypasses access controls implemented by a host OS on the network resource of network storage server once the host OS is authenticated before authorizing access to the network resource by the virtual machine.
Identifying, by a hypervisor executed by a processing device, access rights of a virtual machine to a network resource based on an entry in a security context data structure, wherein the entry comprises a first security context label (custom STL), a resource identifier (UID) of the network resource, and a plurality of access types, wherein the plurality of access types represent types of access to the network resource (search, read, write, and execute) is old and well known 
The closest prior art of Roush et al. (US 2011/0238984) disclose validating, by the processing device, access to the network resource by the virtual machine in view of the first security context label associated with the network resource and a second security context label associated with the virtual machine, wherein the first security context label and the second security context label corresponds to the entry in the security context data structure (Pars. 6, 28, 44-45, 54, 60); and authorizing, by the processing device, access to the network resource by the virtual machine in view of at least one of the plurality of access types associated with the entry in the security context data structure (Fig. 6; Pars. 6, 20-21, 28, 44-45, 54, 60, 63-65).
Another prior art of Von Eicken et al. (US 8,438,654) has been considered in the prosecution as Von Eicken discloses receiving a request to validate an access right to assign a new security context label with respect to the network resource, wherein the request is related to an additional requestor client of an additional virtual machine and comprising an additional security context label (virtual machine instance identifier) associated with the additional requestor client (Fig. 3; Col. 9, Line 55-Col. 11, Line 45).
However, neither Walsh, Roush nor Von Eicken teach accessing, by the hypervisor executed by the processing device, using I/O operations and the resource identifier of the network resource to access the network resource residing on a networked storage server, wherein the I/O operations bypasses access controls implemented by a host OS on the network resource of the network storage server once the host OS is authenticated.
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination validating, by the hypervisor executed by the processing device, access to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685